DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 10 recites the limitation “the guiding facilitation part is located on a radially inner side of the loop”. This is unclear because claim 8 which the claim is dependent upon states that the guiding facilitation part is provided 
	All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Akira (JP 2009275487).
Regarding claim 1, Akira discloses a binding machine (Fig. 1-5) comprising: a wire feeding unit (7 and feed gears [0013]) configured to feed a wire (4) to be wound on an object to be bound; a binding unit (11, 13) configured to twist the wire wound on the object to be bound; a curl guide (5) configured to curl the wire being fed by the wire feeding unit; and an inductive guide (10) configured to guide the wire curled by the curl guide toward the binding unit, the inductive guide including (i) a first guiding part (shown below) opposite to a third guiding part (shown below), and (ii) a second guiding part (shown below) opposite to a fourth guiding part (shown below), wherein the first guiding part connects to the second guiding part and the third guiding part connects to the fourth guiding part, wherein the inductive guide has a converging passage (funnel shape of the inductive guide 10) through which the wire fed by the wire feeding unit and curled by the curl guide passes, and a cross-sectional area of the converging passage decreases (funnel shape of 10 reads on this limitation) along an entry direction of the wire from an opening end portion that the wire enters, wherein the converging passage includes a narrowest part (shown below with dotted arrow) at which the cross-sectional area is the narrowest, the narrowest part located at a point (see below) where the first guiding part connects to the second guiding part and the third guiding part connects to the fourth guiding part, wherein the inductive guide has an entry angle regulation part (shown below: part left of the dotted line- labeled) entry angle regulation part is provided on an inner side (left side) with respect to a line (dotted line shown below) interconnecting the opening end portion and the narrowest part (bottom end of the dotted line where it intersects the narrowest part) of the converging passage.  

    PNG
    media_image1.png
    666
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    467
    760
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    711
    662
    media_image3.png
    Greyscale

Regarding claim 2, Akira discloses the binding machine according to Claim 1, wherein the first and third guiding parts form pair of side surface parts (see above), and wherein one of the side surface parts (at least on the first guiding parts) is provided with the entry angle regulation part on the inner side (the entry angle regulation part is on the left of the dotted line) 
Regarding claim 3, Akira discloses the binding machine according to Claim 2, wherein the entry angle regulation part is configured that the one side surface part, which faces the other side surface part located in a direction in which the wire fed by the wire feeding unit and curled by the curl guide enters, protrudes toward (the entry angle regulation part has thickness that protrudes toward the other side surface part) the other side surface part.  
Regarding claim 4, Akira discloses the binding machine according to Claim 1, wherein the first and third guiding parts form a pair of side surface parts (see fig. above) and a bottom surface part (bottom surface of 10) connecting the pair of side surface part, and wherein the bottom surface part is provided with (entry angle regulation part is provided with i.e. connected with the bottom surface) the entry angle regulation part.  
Regarding claim 5, Akira discloses the binding machine according to Claim 4, wherein the entry angle regulation part protrudes (protrudes up from the bottom surface) from the bottom surface part toward an inner side (to the right side of the side surface part shown below) of the one side surface part (examiner interprets that the entry angle regulation part which protrudes up toward the inner side i.e. right side of the one side surface part).  

    PNG
    media_image4.png
    393
    549
    media_image4.png
    Greyscale

Regarding claim 6, Akira discloses the binding machine according to Claim 4, wherein the entry angle regulation part is configured by a surface connecting (examiner notes that all parts are connected to one another. Therefore, the entry angle regulation part is a surface that connects the side surface part and the bottom surface part and which is also protruding into the converging passage) the one side surface part and the bottom surface part and protruding into the converging passage.  

    PNG
    media_image5.png
    393
    549
    media_image5.png
    Greyscale

Regarding claim 7, Akira discloses the binding machine according to Claim 1, further comprising an accommodation unit (3, 7) in which a reel ([0012-13] not shown) having the wire wound thereon is to be accommodated, and wherein the accommodation unit is arranged such that the reel is offset (notice the angle on 7, which means that the feeding end of the reel is offset from the feeding path of the wire to be fed by the wire feeding unit) in one direction with respect to a feeding path of the wire to be fed by the wire feeding unit.  
Regarding claim 18, Akira discloses a binding machine (Fig. 1-5) comprising: a wire feeding unit (7 and feed gears [0013]) configured to feed a wire (4) to be wound on an object to be bound; a binding unit (11, 13) configured to twist the wire wound on the object to be bound; a curl guide (5) configured to curl the wire being fed by the wire feeding unit; and an inductive guide (10) configured to guide the wire curled by the curl guide toward the binding unit, the inductive guide including a first guide part () and a second guide part (), wherein the first guide .

    PNG
    media_image6.png
    711
    662
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    666
    509
    media_image7.png
    Greyscale
 
    PNG
    media_image8.png
    666
    509
    media_image8.png
    Greyscale

Claim(s) 8-11, 13-17 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Sadayoshi (CA 2990149).
	Regarding claim 8, Sadayoshi discloses a binding machine (Fig. 1-51: emphasis on fig. 9a-b) comprising: a wire feeding unit (20, 3A) configured to feed a wire (W) to be wound on an object to be bound; a binding unit (7A) configured to twist the wire wound on the object to be bound; a curl guide (50) configured to curl the wire being fed by the wire feeding unit, the wire curled by the curl guide forming a loop (Fig. 1, 16: W forms a loop); and an inductive guide (55, 54) configured to guide the wire curled by the curl guide toward the binding unit, wherein the inductive guide comprises: a first guide part (55) having a first end (left end as viewed in Fig. 9) and a second end (right end as viewed in Fig. 9), the first end of the first guide part having an opening (see Fig. 22a: opening on the left) to which the wire curled by the curl guide is to be introduced, the first guide part configured to guide a radially outer side (see Fig. 22) of the loop formed by the wire from the first end to the second end of the first guide part; a second guide part (54) configured to guide the radially outer side of the loop formed by the wire introduced into the first guide part toward the binding unit, and a guiding facilitation part (55a) provided in the second end of the first guide part, the guiding facilitation part configured to guide (see Fig. 19& 22b: notice 55a is on the radially outer side of the loop, as the loop is tilted to hit the guiding facilitation part, the radially outer side of the loop will be contacted/guided by the guiding facilitation part. See annotated front view drawing below. Drawing is shows the view seen from the left to the right direction of Fig. 22b) the radially outer side (interprets radially outer side to mean as shown below) of the loop formed by the wire and facilitate (wire would hit off the wall surface 55a to the second guide part) guiding of the wire to the second guide part.  

    PNG
    media_image9.png
    743
    702
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    475
    540
    media_image10.png
    Greyscale

Regarding claim 9, Sadayoshi discloses the binding machine according to Claim 8, wherein the guiding facilitation part (55a) is configured by a part having a step (shown below) in a radial direction (see fig. 1: y2 direction from 55) of a loop to be formed by the wire curled by the curl guide, with respect to an introduction-side end portion (left side tip of 54) that is formed at a tip end  on an upstream side of the second guide part, along a feeding direction (left to right) of the wire to be guided from the first guide part to the second guide part.  

    PNG
    media_image11.png
    277
    369
    media_image11.png
    Greyscale

As best understood, regarding claim 10, Sadayoshi discloses the binding machine according to Claim 9, wherein the guiding facilitation part is located on a radially inner side of the loop to be formed by the wire, with respect to the introduction-side end portion (see annotated figure above).  
Regarding claim 11, Sadayoshi discloses the binding machine according to Claim 10, wherein the guiding facilitation part (55a) is a convex part (step is convex shown above) protruding toward the radially inner side of the loop to be formed by the wire.  
Regarding claim 13, Sadayoshi discloses the binding machine according to Claim 8, wherein the guiding facilitation part (55a) is provided integrally with the first guide part (55).
Regarding claim 14, Sadayoshi discloses the binding machine according to Claim 13, wherein the guiding facilitation part is provided on a bottom surface part (see Fig. 22a,b: 55a is provided on the bottom surface part of the first guide part 55) of the first guide part.  
Regarding claim 15, Sadayoshi discloses the binding machine according to Claim 14, wherein an angle (see Fig. 22a: side wall of the guiding facilitation part and the bottom surface part makes 90 degrees) between the guiding facilitation part and the bottom surface part is equal 
Regarding claim 16, Sadayoshi discloses the binding machine according to Claim 9, wherein the guiding facilitation part (55a) is configured by an opening (between the two side walls 55a, second guide part 54 enters) that the second guide part enters, and wherein a bottom surface part (bottom surface part of 55) of the first guide part is located on a radially inner side of the loop (when loop is formed and not reached the second guide part yet, the tip of the loop will touch 55. Therefore, the radial distance is shorter with the loop and the first guide part than the distance between the loop and the second guide part) to be formed by the wire with respect to the introduction-side end portion.  
Regarding claim 17, Sadayoshi discloses the binding machine according to Claim 8, wherein the first guide part is provided to be rotatable about a shaft (55b) with respect to the second guide part.

    PNG
    media_image12.png
    303
    369
    media_image12.png
    Greyscale


Response to Arguments
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
Applicant argues in pg. 11 that Akira fails to disclose the location of the lower curl guide 10 identified as the narrowest part is a connection point between the first and the second guiding parts and the third and fourth guiding parts. Examiner respectfully disagrees. Examiner notes that lower curl guide 10 has a narrowest passage which can be interpreted that any point in that passage is the narrowest part. In addition, the claim limitation in regards to the first, second, third, fourth guiding parts is rejected under BRI as shown in claim 1 rejection. 
Applicant argues in pg. 13 that Sadayoshi fails to disclose the guiding facilitation part “provided in the second end of the first guide part, … configured to guide the radially outer side of the loop formed by the wire and facilitate guiding of the wire to the second guiding part”. Examiner respectfully disagrees. Examiner notes that based on the interpretation as shown in claim 8 rejection, the claim limitation is rejected. The wire loop is not always going to be vertically straight. When the wire loop is tilted in the vertical direction, the radially outer side of the loop will contact and be guided by the guiding facilitation part.
Applicant argues in pg. 17 that Akira fails to disclose the location of the lower curl guide 10 identified as the narrowest part is a connection point between the first guide part and the second guide part. Examiner respectfully disagrees. Examiner notes that lower curl guide 10 has a narrowest passage which can be interpreted that any point in that passage is the narrowest part. In addition, the claim limitation in regards to the first and second guide parts is rejected under BRI as shown in claim 18 rejection. 

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
the prior art does not disclose or render obvious a binding machine comprising "... the first guide part is provided with a concave part that is formed on a downstream side in a feeding direction of the wire to be guided from the first guide part to the second guide part with respect to the guiding facilitation part, wherein the concave part is concave toward the radially outer side of the loop to be formed by the wire, and wherein the second guide part is provided in the concave part.…" as set forth in claim 12. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 12 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 3419596 teaches a binding machine of claim 1.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799